Title: To Benjamin Franklin from the Abbé Morellet, [26 April 1781]
From: Morellet, abbé André
To: Franklin, Benjamin


Monsieur
jeudy matin [April 26, 1781]
J’ai en effet six volumes de mémoires de l’acad. des sciences à vous. Je les donnerai au relieur dés que vous me feres connoitre la maniere dont vous voules qu’ils soient reliés. Vous pourries envoyer le reste de vos brochures chés moi et tout se feroit en même tems. J’attendrai votre reponse ou j’irai la chercher moi même dimanche matin. Receves les assurances de mon entier devouement.
L’abbé Morellet
 
Addressed: A Monsieur / Monsieur Franklin / ministre plenipotentiaire des etats / unis de l’amerique / à Passy
Notation: Morellet l’abbé
